Case 1:20-cv-01176-TWP-DLP Document 101 Filed 07/30/21 Page 1 of 4 PageID #: 1763




                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF
  CENTRAL INDIANA,INC., and
  DONATA BANKS,
        Plaintiffs,

  v.                                         Case No. 1:20-cv-1176-TWP-DLP

  VICKI NEW, KIRKPATRICK
  MANAGEMENT COMPANY,INC.,
  and TWIN CREEKS
  HOMEOWNERS ASSOCIATION,
  INC.,
         Defendants.

    DEFENDANTS KIRKPATRICK MANAGEMENT COMPANY,INC. AND
    TWIN CREEKS HOMEOWNERS ASSOCIATION,INC. ' S RESPONSE TO
   PLAINTIFFS'FIRST MOTION FOR EXTENSION OF TIME TO RESPOND
         TO DEFENDANTS'MOTION FOR SUMMARY JUDGMENT

       Defendants Kirkpatrick Management Company, Inc. and Twin Creeks

 Homeowners Association, Inc., (collectively, the "Twin Creeks Defendants"), hereby

 respond in opposition to Plaintiffs' Motion for Extension of Time ("Motion").

        1.    On July 18, 2021, Plaintiffs' counsel contacted Defendants' counsel via

 email regarding the extension. In that e-mail, Plaintiffs' counsel indicated that they

 had "quite a few projects running up against our initial deadline to respond."

       2.     Defendants' counsel responded on July 19, 2021, and stated that

 "Defendants are not able to agree to extend Plaintiffs' response time to our summary

 judgment motion. With the deadlines as-is, we are already crunching up against trial

 and other pre-trial deadlines."

       3.     Plaintiffs' Response is currently due on August 6, 2021.
Case 1:20-cv-01176-TWP-DLP Document 101 Filed 07/30/21 Page 2 of 4 PageID #: 1764




         4.    Yesterday, on July 29, 2021, Plaintiffs filed their Motion for Extension

  of Time at Docket No. 100 providing Plaintiffs' counsel's other cases and deadlines.

        5.     Extending Plaintiffs' response time to September 3 as requested will

  delay completion offull briefing of the Defendants' motion until the end of September

 (as opposed to the end of August) and will delay the Court's opportunity to fully

  consider and rule upon the issues before additional deadlines ripen and trial

  preparations become necessary.

        6.     Trial in this matter is set to begin February 28, 2022. The parties have

  already participated in an unsuccessful settlement conference.

        7.     The Court has previously extended other deadlines in the case

  management order at Docket Nos. 53 and 85.

        8.     Preserving the current case management order and deadlines; avoiding

 further extending deadlines and/or resetting of the trial date; and obtaining a ruling

  on the Motion for Summary Judgment serve the best interests of the parties. Delays

  increase costs and fees for all.

        9.     Consequently, Defendants object to Plaintiffs' Motion and respectfully

  request the Court deny said Motion such that Plaintiffs' Response remains due on

  August 6, 2021, or alternatively, permit a more modest extension than a full

  additional twenty-eight (28) days for Plaintiffs to file their Response to Defendants'

  Motion for Summary Judgment.
Case 1:20-cv-01176-TWP-DLP Document 101 Filed 07/30/21 Page 3 of 4 PageID #: 1765




                                     Respectfully submitted,


                                     /s/ Crystal S. Wildeman
                                     Crystal S. Wildeman,IN #26603-82
                                     DINSMORE & SHOHL LLP
                                     25 N.W. Riverside Drive, Suite 310
                                     Evansville, Indiana 47708
                                     812-401-6151
                                     Crystal.Wildeman@dinsmore.com

                                     Jere A. Rosebrock, IN #26566-49
                                     Alyson St. Pierre, IN #35375-53
                                     DINSMORE & SHOHL LLP
                                     One Indiana Square, Suite 1800
                                     Indianapolis, IN 46204-4208
                                     317-639-6151
                                     317-639-6444 FAX
                                     Jere.Rosebrock@dinsmore.com
                                     Aly.StPierre@dinsmore.com

                                     Attorneys for Defendants Kirkpatrick
                                     Management Company, Inc. and Twin
                                     Creeks Homeowners Association, Inc.
Case 1:20-cv-01176-TWP-DLP Document 101 Filed 07/30/21 Page 4 of 4 PageID #: 1766




                             CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2021, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent to the following parties by operation

  of the Court's electronic filing system. Parties may access this filing through the

  Court's system.

 Jeffrey A. Macey
 MACEY SWANSON LLP
 445 N. Pennsylvania, Suite 401
 Indianapolis, IN 46204
 jmacey@maceylaw.com

 Liza Cristol-Deman
 BRANCART & BRANCART
 P.O. Box 686
 Pescadero, CA 94060
 lcristoldeman@brancart.com

 Attorneys for Plaintiffs


        I further certify that counsel has no forwarding mailing address or valid email

 address for Pro Se Defendant Vicki New to send notice of the foregoing document.




                                   /s/ Crystal S. Wildeman
                                  Crystal S. Wildeman, IN #26603-82
